DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-062289 and JP2017-064915, filed on 3/28/18 and 3/29/17 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021, 04/22/2020, and 09/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendment to the specification is accepted.
	Claims 5-7 are amended
	Claim 10 is new
	Claims 1-10 are pending.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially switched” in claims 3-4, 8 and 9 are relative terms which renders the claim indefinite. The term “substantially switched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the threshold for “substantially” switched would be as what is defined as “substantial” is subjective, thus considered indefinite for the purposes of examiner the examiner will consider it to be “switched”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer program ".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchev (US 20100213946).
In claim 1, Kirchev discloses a storage amount estimation device (Fig. 10, 3 and 7) that estimates a storage amount of an energy storage device (See abstract) in which at least one of a positive electrode and a negative electrode contains an active material (Fig. 10, battery shows positive and negative electrodes, Par. 26), at least two 

In claim 2, Kirchev discloses wherein the storage amount-voltage value characteristic includes a first region where the storage amount is relatively high and a second region where the storage amount is relatively low (See Claim 6, Par. 48 , and the estimator estimates the storage amount based on a storage amount-voltage value characteristic of the first region (Par. 40-44, Fig. 9).

In claim 3, Kirchev discloses a storage amount estimation device (Fig. 10, 3 and 7) that estimates a storage amount of an energy storage device (see abstract) containing an active material (Par. 26) in which a storage amount-voltage value characteristic exhibits a hysteresis (Par. 30-31), the storage amount estimation device comprising: a holding unit that holds a plurality of storage amount-voltage value characteristics (Par. 40) from a lower limit voltage value, at which existence of the hysteresis is substantially switched, to a plurality of reached voltage values (Par. 31 and 

In claim 4, Kirchev discloses wherein the setting unit stores the reached voltage value in a storage unit (Par. 40), and updates the acquired voltage value to the reached voltage value when the voltage value acquired by the voltage acquisition unit is larger than the ultimate voltage value previously stored in the storage unit (Fig. 9, Par. 34-36).

In claim 5, Kirchev discloses an open circuit voltage value (Par. 36 “open circuit”).

In claim 6, Kirchev discloses wherein the voltage value comprises a voltage value during passage of a minute current through the energy storage device (Par. 43).

In claim 7, Kirchev discloses all of claim 1. Kirchev further discloses an energy storage module comprising: a plurality of energy storage devices (Par. 43, “plurality of cells”); and the storage amount estimation device of claim 1 (See Claim 1).

In claim 8, Kirchev discloses a storage amount estimation method for estimating a storage amount of an energy storage device (Fig. 10, 3 6 and 7, see abstract) containing an active material (Par. 26)  in which a storage amount-voltage value characteristic exhibits a hysteresis (Par. 30-31), the storage amount estimation method comprising: holding a plurality of storage amount-voltage value characteristics from a lower limit voltage value (Par. 36), at which existence of the hysteresis is substantially switched, to a plurality of reached voltage values (Par. 30, Fig. 9); setting a reached voltage value after an acquired voltage value exceeds the lower limit voltage value (Par. 30); selecting one storage amount-voltage value characteristic based on the set reached voltage value (Par. 31); and estimating the storage amount based on the one storage amount-voltage value characteristic and the acquired voltage value (Par. 40-44, Fig. 9).

In Claim 9, Kirchev discloses a computer program causing a computer, which estimates a storage amount of an energy storage device (Fig. 10, 3 6 and 7, see abstract) containing an active material (Par. 26) in which a storage amount- voltage value characteristic exhibits a hysteresis (Par. 30-31), to perform: acquiring a voltage value of the energy storage device (Par. 25, Fig. 10, 3, V-); determining whether the acquired voltage value exceeds a lower limit voltage value (Par. 31 and 40), at which existence of the hysteresis is substantially switched (Par. 30-31); setting a reached voltage value when the voltage value is determined to exceed the lower limit voltage value (Par. 30-31); selecting one storage amount-voltage value characteristic by 

In claim 10, Kirchev discloses all of claim 2. Kirchev further discloses An energy storage module comprising: a plurality of energy storage devices (Par. 43 “cells”); and the storage amount estimation device according to claim 2 (See Claim 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melichar; Robert J. US 20060091863 A1 Battery state of charge voltage hysteresis estimator; Sakai, Shoji  et al. US 20020113595 A1 Battery control method for hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/21/2022